19 F.3d 1428
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.David FELTON, Plaintiff Appellant,v.Lee BOUNDS;  Marvin Sparrow;  Marvin L. Polk;  AssistantSuperintendent Edmonds;  Assistant Superintendent Abbot;Assistant Superintendent Overman;  Assistant SuperintendentDement;  Nurse Moon;  Nurse Pace;  Nurse Sharon;  NurseBailey;  Doctor Shan;  Disciplinary Board, Defendants Appellees,andASSISTANT SUPERINTENDENT LYNCH;  R. Bunn;  Doctor Mobley, Defendants.
No. 94-6080.
United States Court of Appeals, Fourth Circuit.
Submitted Feb. 17, 1994.Decided March 18, 1994.

Appeal from the United States District Court for the Eastern District of North Carolina, at Raleigh.  Terrence W. Boyle, District Judge.
David Felton, appellant Pro Se.
Jane Ray Garvey, Office of the Attorney General of North Carolina, Raleigh, NC, for appellees.
E.D.N.C.
DISMISSED.
Before RUSSELL, MURNAGHAN, and WILLIAMS, Circuit Judges.
PER CURIAM:


1
Appellant appeals the district court's denial of his motion for appointment of counsel in his pending 42 U.S.C. Sec. 1983 (1988) action.  We dismiss the appeal for lack of jurisdiction because the order is not appealable.  This Court may exercise jurisdiction only over final orders, 28 U.S.C. Sec. 1291 (1988), and certain interlocutory and collateral orders, 28 U.S.C. Sec. 1292 (1988);  Fed.R.Civ.P. 54(b);   Cohen v. Beneficial Industrial Loan Corp., 337 U.S. 541 (1949).  The order here appealed is neither a final order nor an appealable interlocutory or collateral order.   Miller v. Simmons, 814 F.2d 962, 964-65 (4th Cir.)  (orders denying motion for appointment of counsel in civil cases not immediately appealable), cert. denied, 484 U.S. 903 (1987).


2
We dismiss the appeal as interlocutory.*  We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the Court and argument would not aid the decisional process.

DISMISSED


*
 We also deny Appellant's motion for appointment of counsel